The facts involved sufficiently appear from the opinion of Mr. Justice BUSHNELL and Mr. Justice McALLISTER herein, and from Kieszkowski v. Odlewany, 280 Mich. 388.
I concur in the result reached by Mr. Justice McALLISTER.
1. The statute so far as applicable provides:
"The owner of a motor vehicle shall be liable for any injury occasioned by the negligent operation of *Page 695 
such motor vehicle whether such negligence consists of a violation of the provisions of the statutes of the State or in the failure to observe such ordinary care in such operation as the rules of the common law require. The owner shall not be liable, however, unless said motor vehicle is being driven with his or her express or implied consent or knowledge." 1 Comp. Laws 1929, § 4648 (Stat. Ann. § 9.1446).
This court has never declared this statute unconstitutional. It says the owner shall not be liable unless the motor vehicle is being driven with his or her express or implied consent or knowledge. The statute imposes liability if the owner lets the employee take the motor vehicle and such liability attaches whether the employee did what he was told to do with the motor vehicle or not. The decisions of this court in interpreting this statute (which in no way recognizes the common-law doctrine of master and servant) have written into the statute an excuse of the owner from liability in case his employee deviates from the usually traveled route for his own business or pleasure, holding such employee is thus outside the scope of his employment and the owner of the vehicle is not liable for the failure to observe ordinary care in the operation thereof under such circumstances. It would be just as logical to further emasculate the plain provisions of the statute and hold the owner and employer is liable only when the motor vehicle in the hands of his employee is operated as directed by the employer, and if the employee is directed not to operate the motor vehicle negligently and injury results from negligent operation, the owner and employer be not liable therefor because the employee was violating the directions of his employer, acting outside the scope of his authority, and, though he failed to observe ordinary care in the operation of such motor vehicle, the employer is not liable. *Page 696 
We are dealing with the language of a statute. Prior to the enactment of any statute in this State governing liability for the negligent operation of motor vehicles on the public highways, the common law prevailed. An owner of a motor vehicle was not liable for the negligence of a person to whom he had loaned it, whether that person was a member of his family, his servant on a personal errand, or a stranger. Liability would attach to the owner only where the vehicle was in operation on the owner's business. In other words, the driver had to be the servant or agent of the owner and at the time of the accident acting within the scope of his employment. The increase in the number of accidents resulting from the operation of motor vehicles, many of which caused serious personal injuries and frequently resulted in death, challenged the attention of the legislature to the fact that generally the driver of the commercial motor vehicle whose negligence caused the accident was financially irresponsible and the financially responsible owner escaped liability on some technical claim such as that the car was loaned for a specific purpose while at the time of the accident it was being used for another purpose. 19 Boston University Law Review, p. 448. As a result, the legislature took action.
The true interpretation of this statute is that
"If the owner's consent, either express or implied, is proved, it is no longer a defense in case of accident that the servant or agent to whom the use or operation of the vehicle has been intrusted has temporarily departed from the course of his employment or the scope of his agency," (Massart v.Narragansett Electric Co., 54 R.I. 154 [171 A. 238])
for the reason:
"The statute abrogates the defense of deviation from route or scope of employment when the servant *Page 697 
is operating the automobile with his master's consent."Massart v. Narragansett Electric Co., supra.
Consent of the owner is the vital matter. Consent to operate a motor vehicle is not coextensive or synonymous with scope of employment. There may be such consent when there is no employment. There may be employment without consent. To hold that scope of consent in cases of employer and employee is identical with scope of employment is to adopt a test not sanctioned by statute. An employee's authority to use the employer's car is measured by the consent given by the employer. The consent may embrace acts outside the scope of the employment, and may be so restricted as not to include acts ordinarily within the scope of employment. If the scope of employment measures the scope of consent, it is because the parties have adopted it as the measure of consent, not because the scope of employment is in itself a measure of the extent of consent. There may be owner's responsibility based solely on consent in the absence of the relation of employer and employee. The statute recognizes the use of automobiles by others than the owner where no relation exists between the owner and the driver which would at common law, or, in the absence of statute, create liability on the part of the owner for the negligence of the driver. The scope of employment is not the measure of defendant's consent. Flaugh v. EganChevrolet, Inc., 202 Minn. 615 (279 N.W. 582). Whatever the scope of the employment, there is liability upon the part of the master if at the determinative time the use of the car by the employee is within the scope of the consent given for such use. Anderson v. Standard Oil Co., 204 Minn. 337
(283 N.W. 571); Patterson-Stocking, Inc., v. Dunn Bros. StorageWarehouses, Inc., 201 Minn. 308 *Page 698 
(276 N.W. 737); Santee v. Haggart Construction Co., 202 Minn. 361
(278 N.W. 520).
"If an automobile owner expressly grants another permission to use his car, he can be held liable for the latter's negligence. When one lends or hires his car to another, the latter drives with his express or implied consent within the meaning of such statutes." 5 Am. Jur. pp. 736, 737.
2. In those States where the statute has been interpreted to excuse liability in case there is a deviation from the route, the general rule is that the servant must have turned completely aside from or abandoned the affairs of the owner of the motor vehicle and be using such vehicle entirely for his own business or pleasure. It is not every deviation from the line of his duties by the driver which will excuse the owner from liability.
"The deviation must be so substantial as to amount to an entire departure; a slight deviation from the owner's business is not sufficient to relieve the owner from liability. A mere incidental departure during which the driver's purposes are mingled with the owner's will not discharge the owner from liability.
"The fact that the driver of a motor vehicle when upon business for the owner deviates slightly from the usual or most direct route of travel does not as a general rule affect the liability of his master for an injury resulting from his negligent operation of the vehicle, and this rule applies, even though the driver at the time performs some act for himself or is serving some purpose of his own." 42 C. J. pp. 1110, 1111, citing Federal cases, and cases from the States of Alabama, Arkansas, California, Connecticut, Kentucky, Minnesota, Missouri, New Jersey, New York, Ohio, Pennsylvania and Wisconsin, and from England and Ontario. *Page 699 
Many Michigan cases go beyond the terms of the statute, which should be construed in accordance with the usual and ordinary use of the English language.
3. The statute imposes liability if the motor vehicle is "being driven with his or her express or implied consentor knowledge." According to the ordinary meaning of the English language, the word "or" indicates a disjunctive or alternative. The statute imposes liability, according to its terms, if the motor vehicle is being driven either with the owner's express or implied consent, or with the owner's express or implied knowledge, when there is a failure to observe such ordinary care as the rules of the common law require. Knowledge is something different from consent. One may know his motor vehicle has been taken without his consent.
The criminal law provides for the punishment of those who without authority take possession of and drive away any motor vehicle, Act No. 328, § 413, Pub. Acts 1931 (Comp. Laws Supp. 1935, § 17115-413, Stat. Ann. § 28.645); and section 414 of the same act (Comp. Laws Supp. 1935, § 17115-414, Stat. Ann. § 28.646) provides:
"The provisions of this section shall be construed to apply to any person or persons employed by the owner of said motor vehicle or any one else, who, by the nature of his employment, shall have charge of or the authority to drive said motor vehicle if said motor vehicle is driven or used without the owner's knowledge or consent."
This statute draws a clear distinction between oneauthorized by the owner to drive a motor vehicle and the owner's knowledge or consent that it be driven.
When 1 Comp. Laws 1929, § 4648 (Stat. Ann. § 9.1446) is construed with Act No. 328, § 414, Pub. *Page 700 
Acts 1931 (Comp. Laws Supp. 1935 § 17115-414, Stat. Ann. § 28.646), it is apparent that neither statute was intended to mean what it says.
One may take a motor vehicle and unlawfully drive it away. He may steal it and still, if the owner has express or implied knowledge of such unlawful taking and use, if he acts promptly and pursues the thief in an attempt to recover the stolen vehicle, and the fleeing thief injures someone by his failure to use ordinary care as required by the indefinite rules of the common law, in its operation, the owner, according to the statute, having express knowledge, may be liable. This is absurd. It would have been a better use of the usurped power of judicial legislation to have rewritten these statutes so the disjunctive "or" between the words "knowledge" and "consent" was changed to the conjunctive "and," than to have taken the absurd position the word "consent" means "following a fixed route."
4. Mr. Justice BUSHNELL'S conclusion that if there is a failure to observe the common-law rule of reasonable care during the slightest deviation from the usually traveled route there is a want of consent on the part of the owner may be a logical deduction from the premises assumed. But the assumed premises are faulty. First, consent and employment are not identical. Scope of consent and scope of employment are not the same. To reach the conclusion arrived at, it is necessary,second, to write into the statute the provisions of the common law regulating the liability of the master for the acts of his servant, which the statute was passed to abrogate; and, third, to set aside the express language of the statute and to hold,fourth, that because the employee violated this assumed common-law rule expressly abrogated by statute, the employer and owner of the motor vehicle is not liable. The general rule sustained by *Page 701 
the great weight of authority at common law is that slight variations from the usually traveled route will not excuse the liability of the master. If we are to ignore the language and purpose of the statute and measure statutory liability by the common-law rule, why not follow the common law?
I, therefore, concur in the result reached by Mr. Justice McALLISTER.
McALLISTER, J., concurred with POTTER, J.